NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BILLY WAYNE BROWN,                              No.    15-35467

                Plaintiff-Appellant,            D.C. No. 3:14-cv-05447-RJB

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                     Argued and Submitted September 1, 2017
                              Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and FOOTE,** District
Judge.

      Billy Wayne Brown appeals from the district court’s order affirming the

Social Security Commissioner’s denial of his applications for Social Security

Disability Insurance benefits and Supplemental Security Income benefits due to a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Elizabeth E. Foote, United States District Judge for the
Western District of Louisiana, sitting by designation.
combination of physical and mental impairments. We have jurisdiction under 28

U.S.C. § 1291.      Reviewing the district court’s decision de novo and the

determination of the administrative law judge (“ALJ”) for substantial evidence, Dale

v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016), we affirm.

      Contrary to Brown’s contention, the ALJ did not reject examining

psychologist Dr. Covell’s opinion, but instead, gave “great weight” to her opinion.

The ALJ reasonably interpreted Dr. Covell’s opinion and incorporated the

limitations identified in her report into a residual functional capacity (“RFC”)

assessment. See Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 691–92

(9th Cir. 2009). Nor did the ALJ err by giving little weight to the global assessment

of function (“GAF”) score contained in Dr. Covell’s report. The ALJ provided

sufficient reasons supported by substantial evidence for relying on Dr. Covell’s

narrative opinion rather than the GAF score including that (1) the GAF score may

be based on Brown’s description of his symptoms, which the ALJ found to be less

than fully credible; and (2) the GAF score did not have a direct correlation to the

severity requirements in the mental disorder listings. See Tonapetyan v. Halter, 242

F.3d 1144, 1149 (9th Cir. 2001) (opinion based on claimant’s subjective complaints

appropriately given same weight as claimant’s testimony regarding symptoms).




                                         2
      The ALJ’s determination that Brown was not disabled due to carpal tunnel

syndrome and inclusion of a limitation of “frequent handl[ing]” in the RFC also are

supported by substantial evidence.       The existence of Brown’s carpal tunnel

syndrome alone is insufficient to establish functional limitations or disability. See

Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993). And, the records of Brown’s

treating physician indicate that Brown had normal strength and full mobility of his

hands and fingers both before and after his carpal tunnel release surgery.

      Because the record evidence was not ambiguous and the record was sufficient

to allow for proper evaluation of the evidence, the ALJ was not required to re-contact

Brown’s doctors or further develop the record. See Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001).

      Finally, the ALJ provided specific, clear and convincing reasons for finding

Brown’s testimony regarding his symptom severity was not fully credible, including

that Brown’s testimony was inconsistent with his daily activities, former reports to

medical professionals and the agency, and medical assessments. See Morgan v.

Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999).

      AFFIRMED.




                                          3